Citation Nr: 1733709	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance by another person. 

2.  Entitlement to SMC at the housebound rate prior to October 10, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1990 and from January to June 1992, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for SMC based on aid and attendance and housebound status. 

The Veteran and her husband testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2014.  A transcript of their testimony is of record.

In November 2013 the RO granted SMC at the housebound rate effective from October 10, 2012, but continued to deny SMC based on the need for aid and attendance.  The Board in its January 2015 decision accordingly characterized      the issues on appeal as shown on the title page.  The United States Court of Appeals for Veterans Claims (Court) in an April 2016 Order approved a Joint Motion for Remand (Joint Motion), thereby vacating the Board's January 2015 decision.   

The Board remanded the appealed claims in July 2016; they return to the Board for further review. 

The issue of entitlement to SMC based on the need for regular aid and attendance by another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Prior to October 10, 2012, the Veteran did not have probative evidence is against finding that the Veteran had a single service-connected disability rated as 100 percent disabling with additional service-connected disabilities independently ratable at 60 percent, or that she was substantially confined to her dwelling or immediate premises as a direct result of her service-connected disabilities and      that such confinement was reasonably certain to remain throughout her lifetime.


CONCLUSION OF LAW

Prior to October 10, 2012, the criteria for an award of SMC at the housebound     rate have not been met. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, and the appealed issues were readjudicated by the AOJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
As discussed below, the claim for entitlement to SMC at the housebound rate prior to October 10, 2012 is based principally on the schedular basis for such a grant, specifically a single disability rated 100 percent and additional service-connected disability totaling 60 percent or more.  38 C.F.R. § 3.350(i) (2016).  Service-connected ratings assigned prior to October 10, 2012 are not an issue on appeal.  The evidentiary record does not reflect that she was factually housebound prior to October 10, 2012, and records obtained subsequent to the most recent SSOC in April 2017 are not pertinent to the period prior to October 10, 2012. Hence, remand for AOJ consideration of evidence added to the record subsequent to April 2017      is not required prior to the Board's adjudication of the claim for SMC at the housebound rate prior to October 10, 2012.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  SMC at the Housebound Rate Prior to October 10, 2012

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114 (s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability or disabilities evaluated as 60 percent or more disabling that are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems than the 100 percent service-connected disability; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2016).  The Court of Appeals for Veterans Claims (Court) has emphasized that a TDIU premised on a single disability may satisfy the requirements for entitlement to SMC under 38 U.S.C.A. § 1114(s).  See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).

The Veteran was awarded SMC at the housebound rated beginning October 10, 2012, based on a single disability, her PTSD, resulting in her being awarded a    total disability rating based on unemployability due to service-connected disability (TDIU) pursuant to 38 C.F.R. § 4.16(a), and additional service-connected disability combining to 60 percent disability or more. The award was not based on factual housebound status.  Moreover, the evidence during this period reflects her regularly leaving her household.  For example, VA treatment records from 2009 and 2010 reflect the Veteran attending yoga classes, and exercising by walking in the mall.   In October 2010 it was noted the Veteran goes to the gym three times per week.      In May 2011, she cancelled an appointment because of a field trip for her daughter.  In June 2012 it was noted that she engaged in volunteer work for veterans, attended meetings every 8 weeks and more frequently if involved in organizing a job fair or other activity.  Thus, the preponderance of the competent and credible evidence is against a finding that the Veteran was factually housebound during this period.

The ratings for underlying disabilities over the period prior to October 10, 2012   are not the subject of appeal and hence are not for consideration in the Board's adjudication.  The Board observes that the combined 60 percent rating for disabilities other than PTSD did not occur until October 10, 2012, the effective    date for the Veteran's award of a 60 percent rating for impairment of the bowels.  Thus, the schedular basis for SMC at the housebound rate was not met prior to October 10, 2012.  

The preponderance of the evidence is therefore against the claim, and entitlement to SMC at the housebound rate prior to October 10, 2012 is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to SMC at the housebound rate prior to October 10, 2012 is denied.


REMAND

The Veteran is service connected for PTSD, rated as 70 percent disabling; bowel impairment rated 10 percent disabling prior to October 10, 2012 and as 60 percent disabling thereafter; pelvic inflammatory disease (PID) rated as 30 percent disabling; left knee osteoarthritis status post arthroscopy with residuals scarring rated as 10 percent disabling from April 9, 2014; and right knee osteoarthritis rated as 10 percent disabling from April 9, 2014.  

VA treatment records including for treatment of her service-connected disabilities have been associated with the claims file subsequent to the most recent supplemental statement of the case (SSOC) addressing her claim for SMC based on aid and attendance in April 2017.  Hence, in the absence of waiver, remand is required         for consideration by the AOJ.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2016).

Additionally, in a May 2017 statement she variously asserts that she suffers from forgetfulness, social anxieties, difficulties remembering how to get to places she is going or how to get home, and that she requires the assistance of her husband or another person to go places with her or to help her avoid mistakes such as leaving   the oven on. However, her treatment and examination records are not fully consistent with her self- reported level of impairment.  The Board finds a new VA examination would aid in adjudicating this case. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses    of all medical care providers who have recently treated her for her service-connected disabilities. After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated   VA treatment records dating since July 2017.  If any requested records are unavailable, the Veteran should      be notified of such. 

2. Thereafter, schedule the Veteran for a VA mental disorders examination to address the impact of the Veteran's PTSD on her ability to perform activities          of daily living.  The claims file must be reviewed in conjunction with the examination, to include VA psychological testing conducted in December 2015.  Following review of the claims file and examination          of the Veteran, the examiner should opine whether the Veteran's PTSD, alone or in combination with other service-connected disabilities (bowel impairment, pelvic inflammatory disease, and bilateral knee disabilities), render her in need of aid and attendance of another   person to perform activities of daily living such as dressing, bathing, feeding herself, toileting, or requires care or assistance on a regular basis to protect her from hazards and dangers incident to her daily environment.  The examiner should explain the conclusions reached.  

4. After undertaking the above development and any additional development deemed necessary, the appealed claim for SMC based on need for regular aid and attendance of another person should be readjudicated.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, followed by an appropriate period    of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


